Citation Nr: 1109654	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-21 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right ear hearing loss, and if so, whether service connection is warranted.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968, from December 1990 to June 1991, and from June 2004 to October 2005, including service in Iraq.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for hearing loss of the right ear was denied by a September 1991 rating decision.  The Veteran did not appeal that determination.  

2.  The evidence received since the September 1991 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right ear hearing loss.

3.  The evidence of record demonstrates that the Veteran currently suffers from bilateral hearing loss that is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The September 1991 rating decision that denied entitlement to service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Evidence received since the September 1991 rating decision is new and material and the Veteran's service connection claim for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence for right ear hearing loss

The Veteran filed his original claim of entitlement to service connection for right ear hearing loss in August 1991.  His claim was denied by an RO decision dated in September 1991, on the grounds that he had normal hearing as indicated on his separation examination from his first period of active service, and that he was found to have significant hearing loss before his second period of active service.  The Veteran did not appeal this decision.  Therefore, the September 1991 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

The Veteran filed a claim for service connection for bilateral hearing loss in July 2006.  This petition was denied by the RO in January 2007 on the basis that no new and material evidence had been received.

A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  Evidence is new if it has not been previously submitted to agency decision makers.  See id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See id.  

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the time of the September 1991 denial, the evidence of record included the Veteran's service treatment records (STRs) dated from August 1966 to July 1968 and from December 1990 to June 1991.

Evidence obtained since the September 1991 rating decision includes the following:  the Veteran's STRs from his third period of service from June 2004 to October 2005, which provide details concerning his hearing loss; VA treatment records dated from November 2005 to July 2006, providing further information concerning the Veteran's hearing loss; a private hearing evaluation performed in July 2006; and VA audiological examinations performed in January 2007 and July 2008, providing opinions regarding the nature and etiology of the Veteran's hearing loss.  

The Board finds that this additional evidence was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  See Shade, supra.  At the time of the final September 1991 rating decision, the evidence did not show the etiology of the Veteran's right ear hearing loss.  The evidence submitted has helped to establish a clearer depiction of the Veteran's hearing loss throughout the years during and following his periods of active service.  The VA examiner in January 2007 stated that it was at least as likely as not that the Veteran's hearing loss was the result of his military duty.  Therefore, the Board concludes that the claim for service connection for a right ear hearing loss is reopened.


II.  Bilateral hearing loss

The Veteran contends that his hearing loss is the result of noise exposure during his military service.  The Board notes that the Veteran's military occupational specialty (MOS) was a cannon crewmember.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection may be granted for any disorder diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  In order to establish service connection for the claimed disorder, competent evidence must show (1) the existence of a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system such as a sensorineural hearing loss, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  As discussed below, there is sufficient evidence to show that the Veteran's right ear hearing loss was manifest during his first period of active service and there is insufficient evidence to show that the Veteran's left ear hearing loss was manifest to a degree of 10 percent or more during the first year following separation from his first two periods of active service.  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1137(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2010).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

If a pre-existing disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see 38 C.F.R. § 3.306 (2010); Jensen, supra., at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

At the outset, the Board notes that although the RO has developed this claim on the basis of aggravation of a pre-existing condition, the audiometric findings reported on the Veteran's pre-induction examination conducted in May 1966, clearly reveal that the Veteran did not meet the criteria set forth in 38 C.F.R. § 3.385 for hearing loss prior to entry into service.  

The May 1966 audiometric findings for the Veteran were as follows:

(The Board notes that prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
10 (20)
N/A
0 (5)
LEFT
20 (35)
20 (30)
15 (20)
N/A
10 (15)

Accordingly, the Board finds that the presumption of soundness attaches, see 38 C.F.R. § 3.304(b) (2010).  

With respect to the first element of the Shedden test, current disability, the results of the Veteran's July 2008 VA audiological examination are as follows, with puretone thresholds recorded in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
55
55
55
LEFT
45
55
65
60
60

Additionally, the Veteran scored 96 percent for the right ear and 88 percent for the left ear on the speech perception test.  The examination results revealed that the Veteran has moderate to severe mixed hearing loss in the right ear and moderate sensorineural hearing loss in the left ear.  These findings establish that the Veteran currently suffers from bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2010).  See also Shedden, supra.

With respect to the second and third element of the Shedden test, in-service disease or injury, and causal relationship, the Board will adjudicate the hearing loss of each ear independently.  

The Veteran was noted to have right ear hearing loss for VA purposes on a July 18, 1967 hearing test.  The results of that test are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 (40)
45 (55)
25 (35)
N/A
5 (10)
LEFT
5 (20)
15 (25)
10 (20)
N/A
10 (15)

The Veteran's right ear hearing loss was confirmed in a subsequent hearing test conducted ten days later on July 28, 1967.  The results of that test are as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
40 (50)
20 (30)
N/A
10 (15)
LEFT
5 (20)
15 (25)
10 (20)
N/A
15 (20)

The Veteran's hearing was later examined upon his separation from active duty in July 1968.  The results of that hearing test are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
N/A
-10
LEFT
-5
-10
-10
N/A
-5

While the Board notes that the results of this test do not reveal that the Veteran had hearing loss for VA purposes, the results of the hearing tests conducted in July 1967, as well as the results of tests conducted in April 1991, April 2002, and June 2004 clearly reveal that the Veteran has consistently suffered from right ear hearing loss since 1967.  Therefore, the Board does not afford the results of the July 1968 hearing test any probative weight.  In all, the Veteran's STRs clearly demonstrate that he was diagnosed with right ear hearing loss in 1967, while in active service.  Accordingly, with respect to the Veteran's right ear hearing loss, the second element of the Shedden test has been met.  See Shedden, supra.

With respect to the third element of the Shedden test, causal relationship, the Veteran's hearing tests conducted prior to and during his first period of service clearly establish that his right ear hearing loss was incurred during service.  He was presumed to be sound upon his entry to active service and incurred right ear hearing loss under 38 C.F.R. § 3.385 during that period of service.  Accordingly, the required causal relationship is established and the third element of the Shedden test is met.  See Shedden, supra.

With respect to the Veteran's hearing loss of the left ear, the Board notes that the Veteran's hearing was tested in January 1991 just after he entered his second period of active service; however the results of that test are reported on an uninterpreted audiogram.  The Board is precluded from interpreting pure tone threshold results in order to determine the severity of the Veteran's bilateral hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (finding that neither the Board nor the RO may interpret graphical representations of audiometric data).  The Veteran was, however, afforded a hearing test two months prior to his discharge from active service and the results of that exam are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
40
25
20
LEFT
25
35
20
20
10

The results of this hearing test do not indicate that the Veteran had left ear hearing loss in accordance with 38 C.F.R. § 3.385 just prior to discharge from his second period of service.

A review of the record reveals that the Veteran was first shown to have left ear hearing loss for VA purposes in April 2002.  The results of the Veteran's April 2002 hearing test are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
40
40
55
LEFT
20
35
40
50
65

The results of this hearing test reveal a decrease in the Veteran's left ear hearing since the time of the April 1991 exam.

In connection with the instant claim, the Veteran was afforded a VA audiological examination in January 2007.  The results of that examination are as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
65
60
60
LEFT
60
55
75
75
75

The VA examiner noted that the Veteran's claims file was not available for review prior to the examination.  However, during the examination, the Veteran reported that he had a gradual onset of hearing gloss that he initially noticed in the early 1990s following chronic excessive military noise exposure.  He stated that since that time, his hearing loss has been progressive.  The VA examiner diagnosed the Veteran with a moderate sloping to severe sensorineural hearing loss of the left ear.  After completing testing and reviewing the Veteran's reported history of hearing loss, the VA examiner provided the opinion that the Veteran's hearing loss was possibly consistent with a history of noise exposure, and that it was at least as likely as not that the Veteran's left ear hearing loss was the result of his military duty.

The Board notes that a July 2008 VA examiner reached the opinion that the Veteran's left ear hearing loss was not aggravated by or permanently made worse by his third tour of duty (from 2004 to 2005) because the Veteran reported that he was "kept in the background" with little noise exposure during that period.  Notably, however, the examiner did not provide an opinion as to whether the Veteran's hearing loss was incurred during his second period of active service from December 1990 to June 1991, where his STRs indicate that he was routinely exposed to hazardous noise with his MOS as a cannon crewmember.  

In this regard, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

Additionally, the Board notes that the Court, in Hensley, supra, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  

Accordingly, the Board affords more probative weight to the January 2007 VA examiner's opinion as to the nature and etiology of the Veteran's left ear hearing loss.  That opinion specifically addressed the Veteran's second period of active duty and the significant noise exposure that the Veteran endured during that period of service.

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's left ear hearing loss was caused by his in-service noise exposure during his second period of active duty.  In this regard, the Board notes that the Veteran is competent to report the symptoms of hearing loss.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson,   21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he has difficulty hearing.  Moreover, there is no reason to doubt the credibility of the Veteran in reporting exposure to noise during his second period of service.  It is facially plausible that he had significant exposure to noise during that time, especially given his MOS as a cannon crewmember.

Therefore, the Board finds that the Veteran meets all three elements required for service connection for bilateral hearing loss.  He currently has hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2010).  Additionally, he was found to have developed right ear hearing loss during his first period of active service, and his lay statements in connection with the January 2007 VA examiner's opinion establish that his left ear hearing loss was at least as likely as not caused by his second period of active service, thus satisfying the second and third elements of the Shedden test.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2010).  Therefore, the Veteran's claim for service connection for bilateral hearing loss is granted.

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  As the Veteran's claim for service connection for bilateral hearing loss has been granted, any failure in notifying or assisting him is harmless error.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


